EXHIBIT 99 News Release For Information Contact: Jerald K. Dittmer, Vice President and CFO (563) 272-7400 Marshall H. Bridges, Treasurer (563) 272-4844 HNI CORPORATION ANNOUNCES RESULTS FORTHIRD QUARTER FISCAL 2007 MUSCATINE, Iowa (October 18, 2007) – HNI Corporation (NYSE: HNI) today announced third quarter sales of $674.6 million and income from continuing operations of $35.3 million for the quarter ending September 29, 2007.Net income per diluted share from continuing operations for the quarter was $0.76. Third Quarter Summary Comments "During the third quarter, we continued to find ways to improve our business, reduce structural costs, and manage expenses.As a result, our office furniture business achieved record operating profit despite modest revenue growth, and our hearth team was able to profitably manage through the increasingly difficult macroeconomic conditions facing that business.The record EPS we generated in the quarter reflects the hard work and initiative of our members," said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. Third Quarter Dollars in Millions Three Months Ended Percent Except per share data 09/29/2007 09/30/2006 Change Net Sales $ 674.6 $ 684.3 -1.4 % Gross Margin $ 240.2 $ 236.7 1.5 % Gross Margin % 35.6 % 34.6 % SG&A $ 181.2 $ 176.1 2.9 % SG&A % 26.9 % 25.7 % Operating Income $ 59.1 $ 60.6 -2.6 % Operating Income % 8.8 % 8.9 % Income from Continuing Operations $ 35.3 $ 35.9 -1.7 % Earnings per share from Continuing Operations – Diluted $ 0.76 $ 0.72 5.6 % Third Quarter Results – Continuing Operations ● Consolidated net sales for the third quarter decreased 1.4 percent to $674.6 million.Acquisitions contributed $9.3 million or 1.4 percentage points of sales. ● Gross margin was 1.0 percentage point higher than prior year primarily due to increased cost control and better price realization offset partially by lower volume. ● Total selling and administrative expenses included $4.3 million of restructuring charges and an additional $3 million associated with new acquisitions.These costs were offset by gains on the sale of a vacant office furniture facility and a corporate aircraft totaling $5 million.Third quarter 2006 included a gain on the sale of a vacant office furniture facility of $3.4 million. ● The Corporation recently announced the decision to close its office furniture facility in Richmond, Virginia and consolidate production into other locations during the first half of 2008.The Corporation’s third quarter results include $3.5 million of costs in connection with the Richmond shutdown and an additional $0.8 million of expense associated with a previously announced facility shutdown completed in the quarter. ● The annualized effective tax rate for third quarter 2007 decreased to 35.4 percent compared to 36.5 percent in third quarter 2006 due to additional benefits from the U.S. manufacturing deduction and the reinstatement of the research tax credit partially offset by higher state taxes. ● Net income per share was favorably impacted $0.05 per share as a result of the Corporation’s share repurchase program. Third Quarter – Non-GAAP Financial Measures Dollars in Millions Except per share data Three Months Ended 09/29/2007 Three Months Ended 09/30/2006 SG&A Operating Income EPS SG&A Operating Income EPS As Reported (GAAP) $ 181.2 $ 59.1 $ 0.76 $ 176.1 $ 60.6 $ 0.72 % of Net Sales 26.9 % 8.8 % 25.7 % 8.9 % Restructuring Impacts $ (4.3 ) $ 4.3 $ 0.06 $ 0.0 $ (0.0 ) $ (0.00 ) Non-operating gains $ 5.0 $ (5.0 ) $ (0.07 ) $ 3.4 $ (3.4 ) $ (0.04 ) Results excluding restructuring and gains (non-GAAP) $ 181.9 $ 59.3 $ 0.75 $ 179.5 $ 57.2 $ 0.68 % of Net Sales 27.0 % 8.7 % 26.2 % 8.4 % Year-to-Date Results – Continuing Operations Consolidated net sales for the first nine months of 2007 decreased $95.6 million, or 4.8 percent, to $1.9 billion compared to $2.0 billion in 2006.Acquisitions added $30.9 million or 1.5 percentage points of sales.Gross margins decreased to 34.8 percent compared to 35.0 percent last year.Income from continuing operations was $82.4 million compared to $93.2 million in 2006, a decrease of 11.6 percent.Earnings per share from continuing operations decreased 4.9 percent to $1.74 per diluted share compared to $1.83 per diluted share last year.Earnings per share was positively impacted $0.13 as a result of the Corporation’s share repurchase program. Cash flow from operations for the first nine months increased to $178.3 million compared to $71.1 million last year.The increase was due to broad-based improvements in working capital.Capital expenditures were $41.7 million in 2007 compared to $48.3 million in 2006.The Corporation repurchased 2,370,748 shares of its common stock at a cost of approximately $102.0 million during the first nine months of 2007, compared to $170.3 million in the same period last year.There is approximately $37.8 million remaining under the current repurchase authorization. Discontinued Operations The Corporation completed the sale of a previously announced small, non-core component of the office furniture segment during the second quarter.Revenues and expenses associated with the business operations are presented as discontinued operations for all periods presented in the financial statements. Office Furniture Three Months Ended Percent Dollars in Millions 09/29/2007 09/30/2006 Change Sales $ 558.8 $ 536.0 4.2 % Operating Profit $ 58.1 $ 50.4 15.2 % Operating Profit % 10.4 % 9.4 % Third Quarter Results ● Third quarter net sales for the office furniture segment increased $22.7 million to $558.8 million including $9.3 million of incremental sales from acquisitions. ● Operating profit for the quarter increased $7.7 million primarily as a result of price increases and cost improvement initiatives.Operating profit was negatively impacted by $4.3 million in incremental restructuring related costs compared to third quarter 2006.Third quarter 2007 included a $2.0 million gain on the sale of a vacated facility while third quarter 2006 included a $3.4 million gain on the sale of a vacated facility. Year-to-Date Results Year-to-date net sales increased $25.8 million, or 1.7 percent, to $1.6 billion compared to $1.5 billion in 2006.Acquisitions contributed $30.9 million of sales.Operating profit increased $12.3 million to $141.8 million, or 9.5 percent, compared to the prior year period.Operating profit as a percentage of sales increased to 9.1 percent compared to 8.4 percent in the prior year. Hearth Products Three Months Ended Percent Dollars in Millions 09/29/2007 09/30/2006 Change Sales $ 115.8 $ 148.3 -21.9 % Operating Profit $ 8.7 $ 18.5 -53.3 % Operating Profit % 7.5 % 12.5 % Third Quarter Results ● Third quarter hearth product net sales decreased $32.4 million reflecting the continued weakness in housing and market conditions. ● Operating profit for the quarter decreased $9.9 million due to lower volume partially offset by cost reduction initiatives. Year-to-Date Results Year-to-date net sales declined $121.4 million, or 26.2 percent, to $341.8 million compared to $463.2 million in 2006.Operating profit decreased $22.4 million, or 46.2 percent, to $26.1 million.Operating profit as a percentage of sales decreased to 7.6 percent compared to 10.5 percent in the prior year. Outlook "We expect a solid fourth quarter as we continue to implement business process improvements and reduce structural costs.We anticipate office furniture market conditions to remain similar to recent quarterscontinued softness in the supplies driven channel and solid demand in our contract businesses.Conditions in our hearth business continue to deteriorate with the general housing market.We are prepared to profitably manage through these changing macroeconomic conditions," said Mr. Askren. The Corporation remains focused on creating long-term shareholder value by growing its business through investment in building brands, product solutions and selling models, enhancing its strong member-owner culture, and remaining focused on its long-standing rapid continuous improvement programs to build best total cost and a lean enterprise. Conference Call HNI Corporation will host a conference call on Thursday, October 18, 2007 at 10:00 a.m. (Central) to discuss third quarter 2007 results.To participate, call the conference call line at 1-888-428-4479.A replay of the conference call will be available until Thursday, October 25, 2007, 11:59 p.m. (Central).To access this replay, dial 1-800-475-6701 – Access Code: 887382.A link to the simultaneous web cast can be found on the Corporation’s web site at www.hnicorp.com. HNI Corporation is a NYSE traded company providing products and solutions for the home and workplace environments.HNI Corporation is the second largest office furniture manufacturer in the world and is also the nation’s leading manufacturer and marketer of gas- and wood-burning fireplaces.The Corporation's strong brands, including HON®, Allsteel®, Gunlocke®, Paoli®, Maxon®, Lamex®, Heatilator®, Heat & GloTM, and Quadra-Fire®,have leading positions in their markets.HNI Corporation is committed to maintaining its long-standing corporate values of integrity, financial soundness and a culture of service and responsiveness.By doing so, in 2007 the Corporation was recognized by Fortune Magazine as one of America's Most Admired Companies.In 2007, the Corporation was recognized by IndustryWeek as one of the 50 Best U.S. Manufacturing Companies for the fifth consecutive year.HNI Corporation's common stock is traded on the New York Stock Exchange under the symbol HNI.More information can be found on the Corporation's website at www.hnicorp.com. Statements in this release that are not strictly historical, including statements as to plans, outlook, objectives, and future financial performance, are "forward-looking" statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Words such as "anticipate," "believe," "could," "confident," "estimate," "expect," "forecast," "intend," "likely," "may," "plan," "possible," "potential," "predict," "project," "should," and variations of such words and similar expressions identify forward-looking statements.Forward-looking statements involve known and unknown risks, which may cause the Corporation's actual results in the future to differ materially from expected results.These risks include, without limitation:the Corporation's ability to realize financial benefits from its (a) price increases, (b) cost containment and business simplification initiatives for the entire Corporation, (c) investments in strategic acquisitions, new products and brand building, (d) investments in distribution and rapid continuous improvement, (e) repurchases of common stock, (f) ability to maintain its effective tax rate, and (g) consolidation and logistical realignment initiatives; uncertainty related to the availability of cash to fund future growth; lower than expected demand for the Corporation's products due to uncertain political and economic conditions, including, with respect to the Corporation’s hearth products, the protracted decline in the housing market; lower industry growth than expected; major disruptions at our key facilities or in the supply of any key raw materials, components or finished goods; uncertainty related to disruptions of business by terrorism, military action, acts of God or other Force Majeure events; competitive pricing pressure from foreign and domestic competitors; higher than expected costs and lower than expected supplies of materials (including steel and petroleum based materials); higher than expected costs for energy and fuel; changes in the mix of products sold and of customers purchasing; restrictions imposed by the terms of the Corporation’s revolving credit facility and note purchase agreement; currency fluctuations and other factors described in the Corporation's annual and quarterly reports filed with the Securities and Exchange Commission on Forms 10-K and 10-Q.The Corporation undertakes no obligation to update, amend, or clarify forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. ### HNI CORPORATION Unaudited Condensed Consolidated Statement of Operations Three Months Ended Nine Months Ended (Dollars in thousands, except per share data) Sep. 29, 2007 Sep. 30, 2006 Sep. 29, 2007 Sep. 30, 2006 Net sales $ 674,628 $ 684,317 $ 1,901,988 $ 1,997,588 Cost of products sold 434,385 447,587 1,239,408 1,298,257 Gross profit 240,243 236,730 662,580 699,331 Selling and administrative expenses 176,904 176,134 517,277 542,128 Restructuring and impairment charges 4,264 (27 ) 4,856 1,920 Operating income 59,075 60,623 140,447 155,283 Interest income 326 339 774 810 Interest expense 4,815 4,450 13,877 9,454 Earnings from continued operations before income taxes and minority interest 54,586 56,512 127,344 146,639 Income taxes 19,342 20,627 45,109 53,523 Earnings from continuing operations before minority interest 35,244 35,885 82,235 93,116 Minority interest in earnings of subsidiary (63 ) (24 ) (116 ) (85 ) Income from continuing operations 35,307 35,909 82,351 93,201 Discontinued operations, less applicable income taxes - (147 ) 514 (317 ) Net income $ 35,307 $ 35,762 $ 82,865 $ 92,884 Net income from continuing operations – basic $ 0.76 $ 0.73 $ 1.75 $ 1.84 Net income from discontinued operations – basic - $ (0.00 ) $ 0.01 $ (0.01 ) Net income per common share – basic $ 0.76 $ 0.73 $ 1.76 $ 1.83 Average number of common shares outstanding – basic 46,256,366 49,323,698 47,062,887 50,722,997 Net income from continuing operations – diluted $ 0.76 $ 0.72 $ 1.74 $ 1.83 Net income from discontinued operations – diluted - $ (0.00 ) $ 0.01 $ (0.01 ) Net income per common share – diluted $ 0.76 $ 0.72 $ 1.75 $ 1.82 Average number of common shares outstanding - diluted 46,486,724 49,591,889 47,298,590 51,051,237 Unaudited Condensed Consolidated Balance Sheet Assets Liabilities and Shareholders’ Equity As of As of Sep. 29, Dec. 30, Sep. 29, Dec. 30, (Dollars in thousands) 2007 2006 2007 2006 Cash and cash equivalents $ 27,343 $ 28,077 Accounts payable and Short-term investments 8,669 9,174 accrued expenses $ 364,328 $ 328,882 Receivables 318,263 316,568 Note payable and current Inventories 100,983 105,765 maturities of long-term debt 14,427 26,135 Deferred income taxes 18,907 15,440 Current maturities of other Prepaid expenses and long-term obligations 1,670 3,525 other current assets 24,372 29,150 Current assets 498,537 504,174 Current liabilities 380,425 358,542 Long-term debt 277,800 285,300 Capital lease obligations 569 674 Property and equipment- net 301,896 309,952 Other long-term liabilities 58,629 56,103 Goodwill 252,912 251,761 Deferred income taxes 23,325 29,321 Other assets 158,834 160,472 Minority interest in subsidiary 238 500 Shareholders' equity 471,193 495,919 Total liabilities and Total assets $ 1,212,179 $ 1,226,359 shareholders' equity $ 1,212,179 $ 1,226,359 Unaudited Condensed Consolidated Statement of Cash Flows Nine Months Ended (Dollars in thousands) Sep. 29, 2007 Sep. 30, 2006 Net cash flows from (to) operating activities $ 178,259 $ 71,149 Net cash flows from (to) investing activities: Capital expenditures (41,747 ) (48,346 ) Acquisition spending (4,266 ) (78,292 ) Other 9,201 2,692 Net cash flows from (to) financing activities (142,181 ) 11,241 Net increase (decrease) in cash and cash equivalents (734 ) (41,556 ) Cash and cash equivalents at beginning of period 28,077 75,707 Cash and cash equivalents at end of period $ 27,343 $ 34,151 Unaudited Business Segment Data Three Months Ended Nine Months Ended (Dollars in thousands) Sep. 29, 2007 Sep. 30, 2006 Sep. 29, 2007 Sep. 30, 2006 Net sales: Office furniture $ 558,787 $ 536,045 $ 1,560,225 $ 1,534,392 Hearth products 115,841 148,272 341,763 463,196 $ 674,628 $ 684,317 $ 1,901,988 $ 1,997,588 Operating profit: Office furniture (1) Operations before restructuring charges $ 62,366 $ 50,401 $ 146,609 $ 131,348 Restructuring and impairment charges (4,264 ) 27 (4,856 ) (1,920 ) Office furniture- net 58,102 50,428 141,753 129,428 Hearth products 8,650 18,524 26,094 48,463 Total operating profit 66,752 68,952 167,847 177,891 Unallocated corporate expense (12,068 ) (12,402 ) (40,323 ) (31,119 ) Income before income taxes $ 54,684 $ 56,550 $ 127,524 $ 146,772 Depreciation and amortization expense: Office furniture $ 12,131 $ 12,149 $ 36,408 $ 36,276 Hearth products 3,829 3,992 11,046 12,689 General corporate 1,106 1,045 3,342 3,079 $ 17,066 $ 17,186 $ 50,796 $ 52,044 Capital expenditures – net: Office furniture $ 11,396 $ 11,478 $ 33,489 $ 33,337 Hearth products 913 3,047 7,292 8,491 General corporate 290 648 966 6,518 $ 12,599 $ 15,173 $ 41,747 $ 48,346 As of As of Sep. 29, 2007 Sep. 30, 2006 Identifiable assets: Office furniture $ 745,025 $ 746,007 Hearth products 355,845 396,733 General corporate 111,309 114,872 $ 1,212,179 $ 1,257,612 (1) Includes minority interest
